Case 16-00487       Doc 38    Filed 04/23/20 Entered 04/23/20 12:28:43      Desc Main
                                Document     Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                              )
 In re:    Terry Brandon                      )        16 B 00487
           Zandra Griffin                     )
                Debtor(s),                    )        Judge A. Benjamin Goldgar
                                              )

                                    Notice of Objection


          The Trustee objects to the Motion to Modify Plan.




                                              Marilyn O. Marshall,
                                              Standing Trustee


                                              /s/ O. Anthony Olivadoti
                                              By: O. Anthony Olivadoti



 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 224 South Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6532
